Parker, J.
(dissenting)—I cannot concur in the view that Judge Wright exhausted his power in the premises when he entered the order granting to the state the right to have the cause tried by another judge, upon the affidavits of prejudice being called to his attention by the prosecuting attorney. The method of placing the cause for trial before another judge was still a matter to be determined by Judge Wright. This could be accomplished in one of two ways: *674(1) By calling another judge to Pacific county, or (2) by sending the cause to another county for trial. No one but the defendants could object to the latter. Manifestly they are not so objecting. Their motion for change of venue is of no moment here whatever, as I view it. It may serve as evidence of their consent, but that needs no evidence to show it in the absence of their objections. Therefore I dissent.